Citation Nr: 0725609	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-20 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right ankle disorder.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left knee disorder.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
November 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

Although the RO has since reopened the veteran's claims (see 
the October 2003 supplemental statement of the case), the 
Board must also assess whether new and material evidence has 
been submitted sufficient to reopen the claims.  Wakeford v. 
Brown, 8 Vet. App. 237 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is obliged to determine in the first instance whether there 
is new and material evidence to reopen a claim, regardless of 
the RO's action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  
Insofar as the veteran's claims have been reopened, the 
veteran is not prejudiced by the Board's discussion of 
materiality.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Board notes that a claim for an initial compensable 
rating for a left ankle disability was remanded by the Board 
in March 2000.  The RO granted the veteran an increased 
rating of 10 percent by rating action in August 2002.  In May 
2003 the veteran withdrew his increased rating claim.  
Accordingly, only the issues listed on the cover page of this 
decision are currently before the Board.

The issues of entitlement to service connection for low back, 
right ankle, left knee, and left shoulder disorders are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By a decision dated in March 2000, the Board found that 
the veteran had not submitted new and material evidence 
sufficient to reopen his claim for entitlement to service 
connection for low back, right ankle, left knee, and left 
shoulder disorders.

2.  In January 2001, the veteran undertook to reopen his 
claims for service connection for low back, right ankle, left 
knee, and left shoulder disorders.

3.  The additional evidence submitted since the March 2000 
Board decision is new and is so significant that it must be 
considered in order to fairly decide the merits of the claims 
for service connection for low back, right ankle, left knee, 
and left shoulder disorders.


CONCLUSION OF LAW

New and material evidence having been submitted, the claims 
for service connection for low back, right ankle, left knee, 
and left shoulder disorders are reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (as in effect prior to August 
29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is usually required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  However, in light of the 
favorable determination contained herein, further development 
with regard to VA's duties to notify and assist would serve 
no useful purpose.  A remand is inappropriate where there is 
no possibility of any benefit flowing to the veteran.  Soyini 
v. Derwinski, 1 Vet. App. 540 (1991).

Regulations:

A decision of the Board denying service connection is final, 
and it cannot be modified unless evidence presented in 
support of the claim is both "new and material" and warrants 
a reopening and reviewing of the former disposition of the 
claim.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002).

The provisions of 38 C.F.R. § 3.156 which define new and 
material evidence were changed in 2001, but only as to claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.156(a)).  In 
this case the veteran's request to reopen his claims was 
received prior to August 29, 2001 and consequently the law in 
effect prior to August 29, 2001 will be used with respect to 
the veteran's claims.  New and material evidence means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (as in effect prior to August 
29, 2001).    

History and Analysis:

The veteran's attempt to reopen his claims for service 
connection for low back, right ankle, left knee, and left 
shoulder disorders was denied by the Board in a March 2000 
decision.  In January 2001, the veteran submitted a request 
to reopen his claims.

Prior to the March 2000 Board decision, there were no medical 
opinions providing a nexus between the veteran's claimed low 
back, right ankle, left knee, and left shoulder disorders and 
his military service.  The newly submitted evidence includes 
letters from a neurologist dated in July 2001, December 2003, 
and January 2004, as well as letters from a chiropractor, 
dated in August 2001 and August 2003.  These letters state 
that the veteran has disability of the low back, right ankle, 
left knee, and left shoulder.  Both the neurologist and the 
chiropractor opined that the claimed low back, right ankle, 
left knee, and left shoulder disorders were related to the 
veteran's military service.  The Board notes that this newly 
submitted evidence is material to the veteran's claims.  
Since new and material evidence has been received, the 
veteran's claims for entitlement to service connection for 
low back, right ankle, left knee, and left shoulder disorders 
are reopened.  


ORDER

New and material evidence has been submitted and the claim of 
entitlement to service connection for a low back disorder is 
reopened.  To this extent, the appeal is granted.

New and material evidence has been submitted and the claim of 
entitlement to service connection for a right ankle disorder 
is reopened.  To this extent, the appeal is granted.

New and material evidence has been submitted and the claim of 
entitlement to service connection for a left knee disorder is 
reopened.  To this extent, the appeal is granted.

New and material evidence has been submitted and the claim of 
entitlement to service connection for a left shoulder 
disorder is reopened.  To this extent, the appeal is granted.


REMAND

The veteran was provided a VA examination in March 2004 and 
the VA examiner referred to VA medical records regarding the 
veteran's claimed disabilities from January 2002, which are 
not contained in the veteran's claims files.  Accordingly, 
these pertinent VA medical records must be obtained and 
included in the record.  See 38 C.F.R. § 3.159(c)(2) (2006).  
Furthermore, the March 2004 medical opinion relies on 
suboptimal x-rays (right ankle) and on outdated x-rays (left 
knee and left shoulder).  The outdated x-rays appear to 
conflict with the diagnoses listed by the chiropractor in her 
August 2003 letter.  Accordingly, a new VA examination, which 
includes current x-rays, is indicated.

Lastly, the U.S. Court of Appeals for Veterans Claims has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, the February 2003 VCAA notice is 
inadequate in that it did not discuss the veteran's low back 
claim.  Furthermore, it is not clear from the file that this 
letter provided the veteran notice of the information and 
evidence necessary to substantiate his service connection 
claims.  The veteran also must be given notice that he should 
provide VA any evidence in his possession that pertains to 
the claim.  Accordingly a remand is required in order for the 
appellant to be provided proper VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter providing 
the notice required under 38 U.S.C.A. §  
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), to include a 
description of the information and 
evidence necessary to substantiate his 
claims for service connection for low 
back, right ankle, left knee, and left 
shoulder disorders, and to include notice 
that he should submit any pertinent 
evidence in his possession.  This letter 
should also provide as an explanation as 
to the information or evidence needed to 
establish disability ratings and 
effective dates for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should request copies of all 
of the veteran's VA treatment records, 
including x-ray reports, dated from 
January 2002 to November 2003 and from 
January 2006 to present.  In particular, 
an attempt should be made to obtain VA x-
ray reports of the veteran's left knee 
and left shoulder dated in January 2002.

3.  When the above actions have been 
accomplished, the RO should arrange for a 
VA examination of the veteran's low back, 
right ankle, left knee, and left 
shoulder.  All indicated tests and 
studies, including x-rays, should be 
performed.  The claims files should be 
made available to the examiner for proper 
review of the medical history.  The 
medical examiner should diagnose any low 
back, right ankle, left knee, or left 
shoulder disabilities present.  For all 
disabilities diagnosed, the examiner is 
requested to express an opinion as to 
whether it is at least as likely as not 
that any such disability is related to 
the veteran's military service.  Reasons 
and bases for all opinions should be 
provided.  In reaching such opinions, the 
examiner should discuss the veteran's 
service medical records, the June 1993, 
and March 2004 VA examination reports, 
the veteran's motor vehicle accidents in 
1998, 1999, and 2000, and the veteran's 
post service employment history as a 
carpenter and automobile mechanic.  The 
examiner should also discuss the July 
2001, December 2003, and January 2004 
opinions of the private neurologist, as 
well as August 2001 and August 2003 
opinions of the private chiropractor, and 
discuss why the examiner agrees, or 
disagrees with the neurologist and 
chiropractor.

4.  After the above actions have been 
accomplished, the RO should re-adjudicate 
the veteran's claims.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, or if a timely 
notice of disagreement is received with 
respect to any other matter, the RO 
should issue a supplemental statement of 
the case for all issues in appellate 
status and inform the veteran of any 
issue with respect to which further 
action is required to perfect an appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


